                 Case 5:18-cv-01304-LHK Document 73 Filed 05/05/20 Page 1 of 3




1     James J. Foster                                     Gregory S. Cordrey (SBN No. 190144)
      Aaron S. Jacobs (CA No. 214953)                     Joseph J. Mellema (SBN No. 248118)
2     PRINCE LOBEL TYE LLP                                Jeffer Mangels Butler & Mitchell, LLP
      One International Place, Suite 3700                 3 Park Plaza, Suite 1100
3     Boston, MA 02110                                    Irvine, CA 92614
      617-456-8000                                        Telephone: (949) 623-7200
4     jfoster@princelobel.com                             Facsimile (949) 623-7202
5     ajacobs@princelobel.com                             gcordrey@jmbm.com
                                                          jmellema@jmbm.com
6     Attorneys for Plaintiffs
                                                          Attorneys for Defendants
7
8
9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12   UNILOC 2017 LLC                                 ) Case No.: 5:18-cv-01304-LHK
                                                     )
13                   Plaintiffs,                     ) JOINT STATUS REPORT
                                                     )
14   v.                                              )
                                                     )
15   LOGITECH INC.,                                  )
                                                     )
16                   Defendant.                      )
                                                     )
17                                                   )
18
            On April 9, 2019, the Court issued an Amended Order Staying Case, Dkt. No. 72, which
19
     stayed this action pending the outcome of an appeal in Uniloc USA, Inc. v. LG Electronics USA,
20
     Inc., 18-CV-06738-LHK. The Court further ordered the parties to file a status report within three
21
     days of a decision by the Federal Circuit and, if appropriate, request scheduling of a case
22
     management conference.
23
            On April 30, 2020, the Federal Circuit reversed and remanded the district court’s LG
24
     decision.
25
26
27
28

                                                      1
               Case 5:18-cv-01304-LHK Document 73 Filed 05/05/20 Page 2 of 3




1           Uniloc 2017 requests scheduling of a case management conference. Uniloc 2017 opposes
2    any stay to await the outcome of the IPRs discussed below, because Logitech will not agree to be
3    estopped by the result of either. 1
4           On November 12, 2018, Apple filed a petition for inter partes review of U.S. Patent No.

5    6,993,049 (“the ’049 patent”), IPR2019-00251 ("Apple IPR"), which was instituted by the Patent

6    Trial and Appeal Board (“PTAB”) on July 22, 2019 (“Apple IPR”). Apple's IPR has been fully

7    briefed and argued. A Final Written Decision in the Apple IPR is expected by July 22, 2020.

8           On May 6, 2019, Microsoft filed a petition for inter partes review of the ’049 patent,

9    IPR2019-01026, which was instituted by the PTAB on December 4, 2019 (“Microsoft IPR”). A

10   Final Written Decision in the Microsoft IPR is expected by December 4, 2020.

11           Logitech requests that the Court continue to stay the case pending final resolution of the

12   Apple and Microsoft IPRs, included any appeals.2 Logitech contends continuing the stay is in

13   the interests of judicial economy, conserves party resources and allows the Court and parties the

14   benefit of obtaining guidance from the PTAB and Federal Circuit.

15   ///

16   ///

17   ///

18
19
20
21
22
23
24
     1
      Logitech has not yet reviewed the Apple and Microsoft IPRs and accordingly, at this time, does
25   not take a position on any estoppel related to those IPRs. Logitech states Uniloc only first raised
26   this issue late Tuesday afternoon of May 5, 2020 in response to Logitech's proposed joint status
     report.
27   22
        In Uniloc USA, Inc. et al. v. Apple Inc., Case No. 5:19-cv-01695-LHK (N.D. Cal.), also
     involving the ’049 patent, Logitech understands that Apple has submitted (or will submit) a
28   similar request.

                                                      2
               Case 5:18-cv-01304-LHK Document 73 Filed 05/05/20 Page 3 of 3




1      Dated: May 5, 2020                       /s/ James J. Foster (with permission)
2                                               James J. Foster
                                                Aaron S. Jacobs (CA No. 214953)
3                                               PRINCE LOBEL TYE LLP
                                                One International Place, Suite 3700
4                                               Boston, MA 02110
                                                617-456-8000
5                                               jfoster@princelobel.com
6                                               ajacobs@princelobel.com
                                                COUNSEL FOR PLAINTIFF
7
8
9      Dated: May 5, 2020                       /s/ Gregory S. Cordrey
10
                                                Gregory S. Cordrey (SBN No. 190144)
11                                              Joseph J. Mellema (SBN No. 248118)
                                                Jeffer Mangels Butler & Mitchell, LLP
12                                              3 Park Plaza, Suite 1100
                                                Irvine, CA 92614
13                                              Telephone: (949) 623-7200
                                                Facsimile (949) 623-7202
14                                              gcordrey@jmbm.com
                                                jmellema@jmbm.com
15
16
                                                COUNSEL FOR DEFENDANT
17
18
                                       ATTESTATION OF FILER
19
20
            I hereby attest that all other signatories listed, and on whose behalf the filing is submitted,
21
     concur in the filing’s content and have authorized the filing.
22
23
                                                   /s/ Gregory S. Cordrey
24
25
26
27
28

                                                      3
